United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Westbury, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0150
Issued: July 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 25, 2019 appellant filed a timely appeal from a June 17, 2019 merit decision
and an August 9, 2019 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish an emotional
condition causally related to the accepted December 2, 2018 employment incident; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 4, 2018 appellant, then a 41-year-old air traffic controller, filed a traumatic
injury claim (Form CA-1) alleging that on December 2, 2018 he sustained severe mental trauma
due to observing a loss of separation between two aircrafts while in the performance of duty. He
stopped work on that same date.
In a development letter dated December 12, 2018, OWCP informed appellant of the
deficiencies in his claim. It advised him of the type of evidence necessary to establish his claim
and provided a questionnaire for his completion. OWCP afforded appellant 30 days to submit the
necessary information.
Appellant subsequently submitted a continuation of pay nurse report dated December 20,
2018 from Ruth Shafer, who indicated that he was treated for a stress claim due to an operational
error that occurred at work when two planes he was directing had a loss of separation and nearly
collided. Ms. Shafer noted that he was having difficulty sleeping and remained off work because
of stress and mental trauma.
In response to OWCP’s questionnaire, appellant submitted a December 27, 2018 narrative
statement in which he recounted that on December 2, 2018 he was controlling several aircraft from
the operations floor. He indicated that, at the time of the incident, he worked on three radar
positions and was responsible for sequencing and vectoring Newark sector and Teterboro sector
arrivals. Appellant explained that he was working on his positions for about an hour when, due to
the bad weather, LaGuardia Airport changed its approach in use to one that was not compatible
with the approach he was issuing to the Teterboro arrivals. He explained that, due to this sudden
change, he began vectoring multiple aircrafts off of the original approach and towards a place
where he could hold them. Appellant noticed that two of the aircraft being vectored towards the
holding area were in the same altitude at 3,000 feet and instructed both to follow in a safe order.
However, the first aircraft, possibly due to strong wind, was having delays in making its turn while
the second aircraft made its turn very quickly, which resulted in the two aircraft being on a collision
course. Appellant noted that he immediately became overwhelmed with stress and anxiety and
was relieved from his duty by the employing establishment.
Appellant further asserted that many controllers had been under more stress at that time
due to a staffing shortage and because many were working more positions combined at once. He
indicated that the December 2, 2018 employment incident left him feeling very nervous, anxious,
distracted, and remorseful because he had allowed two aircraft to get so close to one another.
Appellant explained that thinking about the incident or thought of working aircraft made these
feelings worse and left him unable to perform his duties as an air traffic controller. He indicated
that he had a prior similar emotional condition that was also caused by the loss of separation
between two aircraft. Appellant reported that he had no hospitalization prior to the incident and
no other sources of stress outside of his employment.
By decision dated January 19, 2019, OWCP denied appellant’s claim. It found that, while
he had established that the employment incident occurred as alleged, the evidence of record was
insufficient to establish a medical diagnosis in connection with the accepted incident. Thus,

2

OWCP concluded that the requirements had not been met to establish an emotional injury as
defined by FECA.
OWCP continued to receive evidence. In a December 7, 2018 narrative report,
Dr. Bruce S. Herman, an attending clinical psychologist, detailed appellant’s description of the
accepted December 2, 2018 employment incident. On examination, he found signs of depression,
anxiety, and preoccupation with the incident. Dr. Herman observed that appellant was
experiencing many of the symptoms characteristic of individuals who had been exposed to or
involved in a traumatic incident or event. He also reported that appellant scored an 88 on the
modified post-traumatic stress disorder symptoms scale and a 24 on the Beck Depression
Inventory, which indicated that appellant was currently experiencing a significant clinical
depression. Dr. Herman indicated that appellant reported recurrent and intrusive distressing
thoughts about the December 2, 2018 employment incident that included nightmares, flashbacks,
and becoming emotionally upset when reminded of the incident. He diagnosed acute stress
disorder and noted that appellant had difficulty sleeping, constantly blamed himself for his faults,
and was negative about his current situation. Dr. Herman opined that, as a direct result of the
accepted December 2, 2018 employment incident, appellant was unable to return to functioning as
an air traffic controller and should be granted leave along with psychotherapeutic sessions to help
appellant recover from the incident.
The employing establishment properly executed an authorization for examination and/or
treatment form (Form CA-16). On Part B of that form, attending physician’s report, dated
January 15, 2019, Dr. Herman listed the nature of the injury as a traumatic injury, diagnosed acute
stress disorder, and checked a box marked “Yes” to indicate that the diagnosed condition was
caused or aggravated by the described employment activity. He further found that appellant was
totally disabled from work for the period December 7, 2018 to January 15, 2019, and thereafter
could return to regular work. In a duty status report (Form CA-17) of even date, Dr. Herman noted
that appellant sustained a traumatic injury on December 2, 2018 and was depressed, anxious, and
sleepless. He again diagnosed acute stress disorder and released appellant to full-time work with
no restrictions.
On March 29, 2019 appellant requested reconsideration of the January 19, 2019 decision,
and in an attached statement he noted that he was including his medical reports with his request.
In a May 8, 2019 statement of accepted facts (SOAF), OWCP noted that it had accepted as
a compensable employment factor that a loss of separation occurred between appellant and two
aircraft he was controlling that were on a collision course towards one another. It forwarded a
copy of the SOAF to Dr. Herman and requested that he submit a detailed narrative medical report
that included an explanation of how events/incidents described in the SOAF caused or contributed
to appellant’s emotional condition. OWCP afforded Dr. Herman 30 days to respond. No further
evidence was received.
By decision dated June 17, 2019, OWCP modified its prior decision finding that appellant
had established both the factual and medical components of fact of injury. However, appellant’s
claim remained denied because the medical evidence of record was insufficient to establish that
his diagnosed acute stress disorder was causally related to the accepted December 2, 2018
employment incident.

3

On July 23, 2019 appellant requested reconsideration. In an attached statement dated
June 16, 2019, he argued that the medical evidence of record supported his claim that he sustained
an emotional condition as a direct result of the accepted December 2, 2018 employment incident.
Appellant indicated that Dr. Herman was submitting a more detailed report and he would also be
submitting a second opinion and new medical evidence directly from the physician’s office. No
further evidence was received.
By decision dated August 9, 2019, OWCP denied appellant’s request for reconsideration
of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish an emotional condition in the performance of duty, appellant must submit the
following: (1) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; (2) rationalized medical evidence establishing that he or she has
an emotional condition or psychiatric disorder; and (3) rationalized medical opinion evidence
establishing that the emotional condition is causally related to the identified compensable
employment factors.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.6 In the case of Lillian Cutler,7 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment, but nevertheless does not come within coverage

2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

See W.F., Docket No. 18-1526 (issued November 26, 2019); C.M., Docket No. 17-1076 (issued November 14,
2018); C.V., Docket No. 18-0580 (issued September 17, 2018); Kathleen D. Walker, 42 ECAB 603 (1991).
6

R.B., Docket No. 19-0343 (issued February 14, 2020).

7

28 ECAB 125 (1976).

4

under FECA.8 When disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability is deemed compensable.9
In cases involving emotional conditions, the Board has held that when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship and which working conditions are not deemed factors of employment and may
not be considered.10 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor.11 When the matter asserted is
a compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, OWCP must base its decision on an analysis of the medical evidence.12
The medical evidence required to establish causal relationship between a claimed condition
and an employment incident is rationalized medical opinion evidence.13 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.14
It is well established that, proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.15 Once OWCP undertakes development of the
record, it has the responsibility to do so in a manner that will resolve the relevant issues in the
case.16 It has an obligation to see that justice is done.17

8

See G.M., Docket No. 17-1469 (issued April 2, 2018); Robert W. Johns, 51 ECAB 137 (1999).

9

A.C., Docket No. 18-0507 (issued November 26, 2018); Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian
Cutler, supra note 7.
10

P.P., Docket No. 15-0753 (issued November 3, 2016); D.L., 58 ECAB 217 (2006).

11

P.P., id.; K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

12

Robert Breeden, 57 ECAB 622 (2006).

13

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019);
Robert G. Morris, 48 ECAB 238 (1996).
14
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
15

See C.C., Docket No. 18-1453 (issued January 28, 2020); Jimmy A. Hammons, 51 ECAB 219, 223 (1999).

16

T.C., Docket No. 17-1906 (issued January 10, 2018).

17

N.L., Docket No. 19-1592 (issued March 12, 2020); see B.C., Docket No. 15-1853 (issued January 19, 2016).

5

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP accepted that on December 2, 2018 appellant was in the performance of duty as an
air traffic controller when he experienced a loss of separation of two aircrafts, causing them to
nearly collide with one another. As noted above, the Board has held that, where an employee
experiences emotional stress in carrying out employment duties and the medical evidence
establishes that the disability results from his or her reaction to such situation, the disability is
generally regarded as due to an injury arising out of and in the course of employment and would,
therefore, come within coverage of FECA.18
Appellant’s burden of proof is not discharged by the fact that he has established an
employment factor which may give rise to a compensable disability under FECA. To establish his
claim for an emotional condition, he must also submit rationalized medical evidence establishing
that he has an emotional or psychiatric disorder and that such disorder is causally related to the
accepted compensable employment factor.19
The Board finds that the medical evidence, although it is insufficiently rationalized to
establish that appellant sustained a work-related emotional condition, is generally supportive of
causal relationship. In his December 7, 2018 narrative report, Dr. Herman described the accepted
December 2, 2018 employment incident as related by appellant and indicated that appellant felt
that he could no longer function at his position. He examined appellant, determined that appellant
had signs of depression and anxiety, observed that he was preoccupied with the incident, and
diagnosed acute stress disorder. Dr. Herman opined that, as a direct result of the accepted
December 2, 2018 employment incident, appellant was unable to return to functioning as an air
traffic controller and should be granted leave along with psychotherapeutic sessions to help him
recover from the incident.
Additionally, in his Form CA-16 dated January 15, 2019, Dr. Herman checked a box
marked “Yes” to indicate that the diagnosed emotional conditions were caused or aggravated by
the described employment factor related to the accepted December 2, 2018 employment incident.
He further found that appellant was totally disabled from work for the period December 7, 2018
to January 15, 2019 as a result of the accepted employment incident. While these reports are not
completely rationalized, they are consistent in indicating that appellant sustained an employmentrelated emotional condition in reaction to the accepted December 2, 2018 employment incident.20
It is well established that, proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares

18

Supra note 8.

19

T.G., Docket No. 18-1718 (issued May 9, 2019); A.A., Docket No. 17-0127 (issued June 18, 2018); M.D., 59
ECAB 211 (2007); William P. George, 43 ECAB 1159, 1168 (1992).
20

D.B., Docket No. 13-2047 (issued May 12, 2014).

6

responsibility in the development of the evidence.21 While Dr. Herman’s reports do not contain
sufficient rationale to discharge appellant’s burden of proof by the weight of the reliable,
substantial, and probative evidence that appellant’s emotional condition was caused or aggravated
by the accepted factor of his employment, these reports raise an inference of causal relationship
sufficient to require further development of the case record by OWCP.22
The Board, therefore, finds that the case must be remanded for further development of the
medical evidence. OWCP shall refer appellant to an appropriate Board-certified specialist for a
reasoned opinion regarding whether his emotional disorder is causally related to the accepted
compensable employment factor.23 Following such further development as deemed necessary,
OWCP shall issue a de novo decision.24
CONCLUSION
The Board finds that this case is not in posture for decision as to whether appellant met his
burden of proof to establish an emotional condition causally related to the accepted December 2,
2018 employment incident.25

21

J.H., Docket No. 18-1637 (issued January 29, 2020). See also A.P., Docket No. 17-0813 (issued January 3,
2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999).
22

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

23

Upon return of the case record OWCP should consider whether to administratively combine the present claim
with appellant’s additional claim files relating to emotional conditions.
24

In light of the Board’s disposition in Issue 1, Issue 2 is rendered moot.

25

The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); J.G., Docket No.
17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

7

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: July 9, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

